Filed 2/24/21 P. v. Perez CA2/4

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.
IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                       DIVISION FOUR



 THE PEOPLE,                                                   B302812

           Plaintiff and Respondent,                           (Los Angeles County
                                                               Super. Ct. No. PA092022)
           v.

 ADRIAN SILVA PEREZ,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of
Los Angeles County, Michael Terrell, Judge. Affirmed as
modified.
      Andrea S. Bitar, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Noah P. Hill and Nancy Lii Ladner, Deputy
Attorneys General, for Plaintiff and Respondent.
       A jury found appellant Adrian Perez guilty of two counts of
second degree robbery, one count of intimidating a witness, and
one count of making criminal threats. It further found that all
the crimes were gang-related. The trial court sentenced
appellant to an aggregate term of 20 years to life and imposed
various fines and fees.
       Appellant contends that the sentence on one of the robbery
counts must be deemed concurrent to the remainder of the
sentence because the trial court failed to specify whether it was
to run concurrently or consecutively. We disagree. Although the
trial court did not say the word “consecutively,” its remarks
regarding the aggregate sentence length made its intentions
clear.
       Appellant also contends that the trial court erred in
denying his post-sentencing motion to vacate the fines and fees or
provide him with a hearing regarding his ability to pay. We
conclude that any error was harmless because appellant has the
ability to pay the fines and fees imposed upon him from probable
future wages.
       On our own motion, we direct the trial court to correct
clerical errors in the abstract of judgment, and we affirm the
judgment as modified.
                          BACKGROUND
I.     Factual Background
       On the afternoon of December 18, 2018, appellant and
three other individuals stole items including alcohol and
cosmetics from a CVS store. As they were leaving the store,
appellant lifted his shirt and displayed to one of the store clerks a
black object that was tucked into his pants. The clerk testified




                                 2
that appellant told him “that this was his ‘hood and that he
would see me when I was off work.”
      Later the same day, appellant and some of the same
individuals returned to the same CVS and stole more alcohol and
cosmetics. The store manager testified that she stopped
appellant as he was leaving, told him that she recognized him
from earlier in the day, and requested that he leave the items.
Appellant “pulled out a Taser and . . . said he knew who the hell
[she] was and knew where [she] worked.” Los Angeles Police
Department (LAPD) officers located appellant at a nearby
restaurant the following day and retrieved a Taser he disposed of
in the trash there.
      A gang expert from the LAPD opined that appellant was a
member of the Brown Pride Sureños gang. When given
hypotheticals that mirrored the facts of the case, the expert
opined that the crimes were committed in association with and
for the benefit of the gang.
II.   Procedural History
      Appellant was charged by information with two counts of
robbery (Pen. Code, § 211, counts 5 and 8),1 one count of
intimidating a witness (§ 136.1, subd. (c)(1), count 6), and one
count of making criminal threats (§ 422, subd. (a), count 7). The
information further alleged that all of the offenses were
committed for the benefit of, at the direction of, or in association
with a criminal street gang, with the specific intent to promote,
further, and assist in criminal conduct by gang members. (§
186.22, subd. (b)(1)(B) [criminal threats, count 7], (b)(1)(C)
[robberies, counts 5 and 8], subd. (b)(4) [witness intimidation,

      1Allfurther statutory references are to the Penal Code
unless otherwise indicated.



                                 3
count 6].) It also alleged that appellant personally used a firearm
during the commission of the count 5 robbery. (§ 12022.53, subd.
(b).)
       Appellant proceeded to jury trial. At the close of evidence,
the trial court granted his section 1118.1 motion as to the firearm
enhancement allegation. The remaining counts and allegations
were submitted to the jury. The jury found appellant guilty as
charged and all the enhancement allegations true. The court
sentenced appellant to an aggregate term of 20 years to life.
Appellant timely filed a notice of appeal.
                           DISCUSSION
I.     Sentence on Count 8
       A.    Background
       The prosecution filed a sentencing memorandum
requesting an aggregate sentence of 22 years to life. The
prosecution explained, “This sentence would be 7 years to life on
count 6 [witness intimidation] with the gang allegation. The
sentence on count 8 [robbery] would be 15 years, 5 for high term
and 10 years for the gang allegation. These two counts together
would total 22 years to life. [¶] As to count 7 [criminal threats],
people would ask for high term 3 years with 5 additional years for
the gang allegation, to be stayed as it is PC 654 with count 6. [¶]
As to count 5 [robbery], people would ask for high term 5 years
with the 10 years’ gang allegation for 15 years. Do [sic] to this
being a subordinate term, it would be 5 years which the people
would ask be run concurrent to the 22 years to life. While we do
believe that counts 5 and 6 are not merging under PC 654,
[citation], we do consider the crimes[’] similarity in asking that
the time for those two charges to run concurrent.” Appellant did
not file a sentencing memorandum.




                                4
       At the sentencing hearing, the court asked the prosecution
to explain why its recommended sentence on count 8 was not one-
third the midterm. The prosecution stated, “the indeterminate
and the determinate are calculated separately, your honor, so you
have seven to life for the indeterminate term [on count 6], and for
the determinate term you have the principal of count 8, which
would be the 15 years and then you would have any subordinate
terms . . . . You’d add the determinate with the indeterminate to
get the 22 years to life.” The court responded, “All right. So the
determinate principal term is count 8. Counts 5 and 7 would be
subordinate terms.” The prosecution confirmed that was correct;
appellant’s counsel said nothing. Later, after arguments
regarding aggravating and mitigating factors, appellant’s counsel
argued for the low term of two years on count 8. The prosecution
requested the high term of five years.
       The court imposed sentence as follows: “As to count 6, . . .
the court is going to impose the indeterminate sentence of seven
years to life, that is required pursuant to Penal Code section
186.22(b)(4). As to count 8, the issue in the court’s mind is
whether it should be the low term, mid term, or high term. The
court is going to go with the mid term. I think [the prosecution]
makes a good argument about all these aggravating factors, but I
think the youth of the defendant as well as the loss to the victims
is also something the court needs to consider as well as the
overall sentence that’s being addressed here. We’re talking about
a 20-year sentence, which is certainly not a slap on the wrist. So
the court is going to impose the mid term of three years plus the
ten years required pursuant to the 186.22, so the total sentence
will be 13 years. As to count 7, which is a violation of Penal Code
section 422, . . . I’m going to impose a sentence of seven years,




                                 5
which is the mid term plus the five-year enhancement for the
gang allegation, but that will be stayed pursuant to Penal Code
section 654. As to count 5, the court is going to impose the mid
term of three years plus the ten-year enhancement, so that will
be a sentence of 13 years, but that will be concurrent with count
6.” The court subsequently confirmed, “the total aggregate term
of imprisonment for all counts and enhancements including both
the determinate and indeterminate sentence is 20 years to life.”
       The minute order documenting the sentencing hearing does
not say whether the sentence on count 8 was consecutive or
concurrent. The first page of the abstract of judgment, which sets
forth the indeterminate portion of appellant’s sentence, includes
a checked box indicating that there is an “Additional determinate
term” on the following page. On that second page, the three-year
midterm for count 8 is entered in the column titled “Principal or
Consecutive Time Imposed.” The three-year midterm for count 5
is entered in that same column, but is enclosed in parentheses to
signify that it is concurrent. The 10-year enhancements on
counts 5 and 8 are similarly distinguished: the count 5
enhancement is enclosed in parentheses, while the count 8
enhancement is not. The count 5 sentence also has an X in the
“Concurrent” column; the count 8 sentence does not. At the
bottom of the page, the “Total Time Imposed on this Attachment
Page” is 13 years.
       B.    Analysis
       Appellant contends that section 669 requires his sentence
on count 8 to be deemed concurrent, because the trial court did
not specify whether it was concurrent or consecutive. We are not
persuaded.




                                6
        Section 669, subdivision (a) provides in relevant part:
“When a person is convicted of two or more crimes, whether in
the same proceeding or court or in different proceedings or courts,
. . . the second or other subsequent judgment upon which
sentence is ordered to be executed shall direct whether the terms
of imprisonment or any of them to which he or she is sentenced
shall run concurrently or consecutively.” (§ 669, subd. (a).)
Section 669, subdivision (b) provides, in relevant part, that
“[u]pon the failure of the court to determine how the terms of
imprisonment on the second or subsequent judgment shall run,
the term of imprisonment on the second or subsequent judgment
shall run concurrently.” (§ 669, subd. (b).) “Where, as here, the
trial court imposes an indeterminate life sentence and a
determinate sentence, it has discretion to decide whether the
sentences shall be served concurrently or consecutively.” (People
v. Galvez (2011) 195 Cal.App.4th 1253, 1264.)
         Count 8 was the principal count of the determinate
sentence here, and the record indicates that the court intended it
to run consecutively to the indeterminate sentence, as the
prosecution had recommended. The court stated, twice, that it
was imposing an aggregate sentence of 20 years to life. Running
count 8 consecutively was the only way to achieve that intended
sentence, since the court expressly stated that count 5 was to run
concurrently. The abstract of judgment supports this conclusion.
It denotes the sentences on counts 5 and 8 differently and shows
the total determinate term to be 13 years and the total
indeterminate term to be seven years to life, the same as the
aggregate term announced by the court.
        We find People v. Edwards (1981) 117 Cal.App.3d 436
instructive. There, the appellate court found section 669




                                7
inapplicable where the record clearly demonstrated the trial
court’s intent to sentence the defendant consecutively. (Id. at pp.
451-452.) Here, the only interpretation supported by the record
is that the court intended the sentence on count 8 to run
consecutively. The record does not suggest that the court
intended count 8 to run concurrently, or that it failed to recognize
or exercise its discretion. We accordingly reject appellant’s
argument that the sentence on count 8 must be deemed
concurrent.
II.     Fines, Fees, and Assessments
        A.    Background
        The trial court ordered appellant to pay fines, fees and
assessments, including a restitution fine of $300 (§ 1202.4), a $40
court operations assessment for each count (§ 1465.8), a $30 court
facilities assessment for each count (Gov. Code, § 70373), a $10
fine for each robbery count (§ 1202.5), a $4 surcharge (§ 1465.7),
and $58 in court costs. Appellant’s counsel did not object to any
of the fines, fees, or assessments, or raise the issue of appellant’s
ability to pay them.
        After appellant filed his notice of appeal, his appointed
appellate counsel filed a “Motion to Vacate Fines and Fees and
Stay Restitution Fine or Order an Ability to Pay Hearing.” The
motion is not in the appellate record, but the court order denying
it is. In that order, the trial court stated: “In his Motion,
Defendant requests that the restitution fine be stayed and that
the remaining fees and/or fines be waived based on his inability
to pay. In the alternative, Defendant seeks an ability to pay
hearing. The Motion is based on the legal standard set forth in
People v. Duenas (2019) 30 Cal.App.5th 1157 [(Duenas)]. If this
court were to adopt the Duenas legal standard, Defendant would




                                 8
be entitled to the relief he seeks. However, the Duenas legal
standard has been disapproved by numerous Appellate Courts.
In People v. Hicks (2019) 40 Cal.App.5th 320, 329 [(Hicks)], the
Appellate Court found that Duenas was wrongly decided. See also
People v. Kingston (2019) 41 Cal.App.5th 272, 279-281, People v.
Aviles (2019) 39 Cal.App.5th 1055, 1068-1069, People v. Caceres
(2019) 38 Cal.App.5th 917, 927. This court feels that the
reasoning set forth in Hicks is more persuasive than the
reasoning in Duenas and feels that the appropriate legal
standard is the one stated in Hicks. Under the Hicks legal
standard, Defendant is not entitled to the relief it seeks.
Therefore, the Motion is denied. [¶] Nonetheless, the denial is
without prejudice in that the issue is now pending before the
California Supreme Court. Should the Supreme Court adopt the
Duenas legal standard, and should Defendant subsequently file a
motion for reconsideration, this court will re-evaluate the issue.”
       B.    Analysis
       Appellant now “urges this Court to adopt the standard first
articulated in Duenas, rather than the competing standard
expressed in Hicks.” He contends that the trial court violated his
state and federal constitutional rights by failing to consider his
ability to pay before imposing fines and fees, and requests that
we vacate or stay them or remand for an ability-to-pay hearing.
Respondent Attorney General responds that the trial court
properly relied on Hicks and further contends that nothing in the
record suggests that appellant lacks the ability to pay the fines,
fees, or assessments. Respondent also asserts that appellant,
who was 19 years old when he was sentenced, will have a 20-year
sentence during which he will have the opportunity to earn
prison wages.




                                 9
       We need not resolve the Duenas-Hicks dispute. Even under
Duenas, fines and fees are properly imposed if the defendant has
the ability to pay them. “‘“Ability to pay does not necessarily
require existing employment or cash on hand.” [Citation.] “[I]n
determining whether a defendant has the ability to pay a
restitution fine, the court is not limited to considering a
defendant’s present ability but may consider a defendant’s ability
to pay in the future.” [Citation.] This include[s] the defendant’s
ability to obtain prison wages and to earn money after his release
from custody. [Citation.]’ [Citations.]” (People v. Aviles, supra,
39 Cal.App.5th at p. 1076.)
       Here, appellant did not raise the issue of his ability to pay
at the sentencing hearing, even though Duenas was operative at
the time. (See People v. Castellano (2019) 33 Cal.App.5th 485,
490 [“Consistent with Dueñas, a defendant must in the first
instance contest in the trial court his or her ability to pay the
fines, fees and assessments to be imposed and at a hearing
present evidence of his or her inability to pay the amounts
contemplated by the trial court.”].) We can infer that appellant
has the ability to pay the fines and fees imposed upon him from
his probable future wages, including his prison wages. (Ibid.)
“Prison wages range from $12 to $56 per month, depending on
the prisoner’s skill level. [Citations.]” (People v. Aviles, supra, at
p. 1076.) The state is permitted to garnish a portion of those
wages, as well as trust account deposits, to satisfy the restitution
fine. (Ibid.; see § 2085.5, subd. (a).) Appellant will be
incarcerated for a minimum of 20 years, which will give him
ample time to earn sufficient funds to pay the fines and fees. Any
error in the court’s failure to provide him an ability-to-pay
hearing accordingly is harmless. (People v. Aviles, supra, 39




                                 10
Cal.App.5th at pp. 1075-1076; see also People v. Jones (2019) 36
Cal.App.5th 1028, 1035; People v. Johnson (2019) 35 Cal.App.5th
134, 139-140.)
III. Errors in Abstract
       We have the authority to correct clerical errors on our own
motion. (§ 1260; People v. Mitchell (2001) 26 Cal.4th 181, 185;
People v. Amaya (2015) 239 Cal.App.4th 379, 385.) The abstract
of judgment in this case incorrectly states that the gang
enhancements on counts 5 and 8 were imposed pursuant to
section “156.22(b)(1)(C)” rather than section 186.22, subdivision
(b)(1)(C). It also incorrectly states that the court failed to impose
a sentence on count 7 rather than reflecting the imposed and
stayed midterm sentence of two years and five-year gang
enhancement. We direct the trial court to correct these errors
and forward a certified copy of the corrected abstract of judgment
to the California Department of Corrections and Rehabilitation.
                           DISPOSITION
       The trial court shall correct the abstract of judgment to
reflect that the enhancements on counts 5 and 8 were imposed
under section 186.22, subdivision (b)(1)(C) and that the trial
court imposed and stayed sentence on count 7 and the related
enhancement. The court shall forward a certified copy of the
corrected abstract of judgment to the California Department of
Corrections and Rehabilitation. As modified, the judgment is
affirmed.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            COLLINS, J.




                                 11
We concur:


MANELLA, P. J.


CURREY, J.




                 12